Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 1 of 29 PageID# 2160



                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

   AUTOMOBILI LAMBORGHINI S.P.A., )
   et al.,                        )
           Plaintiffs,            )
                   v.             )                                       Case No. 1:18-cv-62
                                  )
   JOSE ANTONIO FERNANDEZ GARCIA, )
        Defendant.                )

                                         MEMORANDUM OPINION

          This trademark infringement and declaratory judgment action arises from the alleged

  marketing and sale of counterfeit Lamborghini-marked merchandise in the United States by

  defendants on the website www.lamborghinigrupo.com.1 Based on this alleged conduct by

  defendants, plaintiffs, the owner of the Lamborghini trademark and two corporate affiliates, have

  asserted claims of (i) trademark infringement and counterfeiting, (ii) cybersquatting, (iii) false

  designation of origin, and (iv) trademark dilution under the Lanham Act. See 15 U.S.C. Sections

  1114, 1116, 1117, 1125(a), 1125(c), 1125(d). Plaintiffs also seek a declaratory judgment against

  Garcia pursuant to 28 U.S.C. § 2201(a) that Garcia’s purported licensing agreements with

  Lamborghini are (v) invalid, (vi) unenforceable, and (vii) fraudulent.

          At issue in this case is plaintiffs’ motion for default judgment against Garcia. Plaintiffs’

  default judgment motion was referred to the Magistrate Judge for a Report and Recommendation

  pursuant to 28 U.S.C. § 636(b)(1)(B). On April 20, 2020, the Magistrate Judge entered a Report




  1
    Plaintiffs’ original complaint sued four defendants—(i) Jose Antonio Fernandez Garcia, (ii) Anthony Crudup, (iii)
  Robert Braner, and (iv) Lamborghini Latino America USA. On September 30, 2019, plaintiffs filed a stipulated
  motion to dismiss with prejudice Crudup, Braner and Lamborghini Latino America USA pursuant to Rule 41(a)(2),
  Fed. R. Civ. P. Plaintiffs agreed to terms on a negotiated settlement with those three defendants. Accordingly,
  Garcia is the only remaining defendant in this action.

                                                           1
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 2 of 29 PageID# 2161



  and Recommendation (the “Report”) in this case, recommending that plaintiffs’ default judgment

  motion be granted in part and denied in part. Specifically, the Report recommended that default

  judgment be entered against Garcia on Counts I, III, IV, V, VI, and VII of plaintiffs’ First Amended

  Complaint (“FAC”) and that default judgment be denied without prejudice on Count II of the FAC.

  On May 11, 2020, Garcia filed objections to the Report.2 In his objections, Garcia requests (i) that

  judgment on plaintiffs’ motion for default judgment be postponed until after a decision on his

  appeal of the November 7, 2019 Order in this case; (ii) that default judgment not be entered so that

  he can defend himself in this matter; (iii) that default judgment not be entered because service was

  improper under the Hague Convention; and (iv) that all the recommendations in the Report be

  rejected.

          For the reasons that follow, Garcia’s objections are overruled, the Magistrate Judge’s

  Report is adopted, and plaintiffs’ motion for default judgment is granted in part and denied in part.

                                                          I.

          The Magistrate Judge’s Report fully and correctly sets forth the procedural and factual

  history of this case. See Report, Dkt. 209, at 1-7, 9-14. Accordingly, the Court adopts as its own

  the procedural and factual background set forth in the Report.

          On January 12, 2018, plaintiffs filed this lawsuit against four defendants: (i) Jose Antonio

  Fernandez Garcia, (ii) Anthony Crudup, (iii) Robert Braner, and (iv) Lamborghini Latino America

  USA. Plaintiffs brought claims of trademark infringement and counterfeiting, cybersquatting, false




  2
    Although Rule 72(b), Fed. R. Civ. P., provides that objections must be served and filed within 14 days of the
  magistrate judge’s report and recommendation, Garcia’s objections have been treated as timely because they appear
  to have been delivered to DHL on May 4, 2020 for shipment from Argentina to Alexandria, Virginia. See Dkt. 210-
  1. Thus, although Garcia’s objections were not filed until May 11, 2020 (21 days after the Report was filed), it
  appears that his objections were placed in transit 14 days after the Report was filed. See Dkt. 210-1 (DHL package
  that states letter shipped from Argentina on May 4, 2020); Dkt. 209 (Magistrate Judge’s Report filed on April 20,
  2020).

                                                          2
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 3 of 29 PageID# 2162



  designation of origin, and trademark dilution because defendants allegedly “trade[d] upon

  Lamborghini’s world-renowned reputation by selling unauthorized and unlicensed counterfeit

  products and us[ed] counterfeit versions of Lamborghini’s federally-registered trademarks.”

  Complaint, Dkt. 1, at ¶ 2.

              Between May 2018 and December 2018, plaintiffs were granted three extensions of time

  to serve defendant Garcia because Garcia was utilizing evasive tactics to avoid plaintiffs’ attempts

  to serve him in Argentina pursuant to the Hague Convention and Rule 4(f)(1), Fed. R. Civ. P.3

  Specifically, plaintiffs hired two different foreign service firms and spent nearly twelve months

  attempting to serve Garcia in Argentina in accordance with the Hague Convention and Rule

  4(f)(1), Fed. R. Civ. P.4 These efforts culminated on October 2, 2018 when Argentinian authorities,

  acting in accordance with the Hague Convention, attempted to serve Garcia at his known address

  and discovered that it was vacant and under construction.5 Moreover, Garcia and his Mexican

  attorney were communicating with plaintiffs via email during this same time period, and they

  ignored plaintiffs’ inquiries related to service of the complaint in this lawsuit.6 After these failed

  attempts to effect service on Garcia in accordance with the Hague Convention, plaintiffs requested

  on December 12, 2018 that they be allowed to serve Garcia via email pursuant to Rule 4(f)(3),

  Fed. R. Civ. P..7 On January 18, 2019, an Order issued granting plaintiffs’ request to serve Garcia




  3
   See Dkt. 48 (May 21, 2018 Order granting extension of time to serve Garcia until August 10, 2018); Dkt. 55
  (August 9, 2018 Order granting extension of time to serve Garcia until October 10, 2018); Dkt. 60 (October 11,
  2018 Order granting extension of time to serve Garcia until December 10, 2018).
  4
    See Dkt. 62, at 4-6 (bullet form summary of all steps taken by plaintiffs to serve Garcia between January 12, 2018
  and December 8, 2018).

  5
      See id. at 2.
  6
      See id. at 2-3.
  7
      See Dkt. 61.

                                                            3
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 4 of 29 PageID# 2163



  via email.8

             On February 12, 2019, over a year after plaintiffs filed the original complaint, counsel filed

  a notice of appearance on behalf of Garcia.9 On February 27, 2019, Garcia, by counsel, filed a

  motion to dismiss for lack of personal jurisdiction and for failure to state a claim. After extensive

  briefing and an evidentiary hearing held on August 1, 2019, Garcia’s motion to dismiss was denied

  by Order dated August 21, 2019 because (i) personal jurisdiction could be exercised over Garcia

  pursuant to Rule 4(k)(2), Fed. R. Civ. P., and (ii) plaintiffs alleged sufficient facts to state a claim

  on which relief could be granted.10

             On September 4, 2019, Garcia, by counsel, filed an answer to plaintiffs’ complaint. Shortly

  thereafter, Garcia’s attorneys filed a motion to withdraw as counsel of record because

  circumstances rendered their further services “impossible.”11 On September 26, 2019, plaintiffs

  filed a motion for leave to file the FAC. On October 4, 2019, after holding a hearing on Garcia’s

  attorneys’ motion to withdraw, an Order issued that held the motion in abeyance and ordered that

  Garcia hire new counsel or enter a sworn declaration that he intended to proceed pro se by

  November 4, 2019.12 On October 23, 2019, Garcia sent a letter to the Court which was docketed,

  and the letter (i) represented that he terminated his attorneys because he could no longer afford

  their services, (ii) stated that he intended to proceed pro se in this matter, (iii) requested that a pro

  bono counsel be appointed to represent him, and (iv) requested that all matters related to this case



  8
      See Dkt. 70.
  9
      See Dkt. 74, 79, 80.

  10
    See Automobili Lamborghini S.P.A. v. Lamborghini Latino Am. USA, 400 F. Supp. 3d 471, 478-79 (E.D. Va.
  2019).
  11
       See Dkt. 150.
  12
       See Dkt. 176.

                                                        4
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 5 of 29 PageID# 2164



  be sent to him via his email address (joanferci@gmail.com).13

             On October 28, 2019, an Order issued that denied Garcia’s request for pro bono

  representation and granted Garcia’s attorneys’ motion to withdraw.14 The October 28, 2019 Order

  further reminded Garcia of his ongoing discovery obligations and granted Garcia an additional

  fourteen days to object to plaintiffs’ motion for leave to file the FAC. On November 6, 2019,

  Garcia submitted another letter. Garcia’s November 6, 2019 letter requested reconsideration of the

  denial of his request for pro bono counsel and objected to plaintiffs’ motion for leave to file the

  FAC.15 On November 7, 2019, an Order issued that denied Garcia’s motion for reconsideration

  and granted plaintiffs’ motion for leave to file the FAC.16 On November 8, 2019, plaintiffs filed

  the FAC and served the FAC on Garcia via the email address Garcia had provided for all case-

  related materials and communication.17 On November 18, 2019, Garcia filed a notice of appeal of

  the November 7, 2019 Order.

             Despite sending multiple letters to the Court that were docketed during November 2019,

  Garcia failed to respond to the FAC within the fourteen days provided pursuant to Rule 15(a)(3),

  Fed. R. Civ. P. Accordingly, on November 26, 2019, plaintiffs requested the clerk’s entry of default

  as to Garcia, and the clerk entered default on November 27, 2019.18 On December 13, 2019,

  plaintiffs filed the instant motion for default judgment against Garcia.19 Plaintiffs’ default



  13
       See Dkt. 178.
  14
       See Dkt. 179.
  15
       See Dkt. 180.

  16
       See Dkt. 181.
  17
       See Dkt. 182, 183.
  18
       See Dkt. 188, 198.
  19
       See Dkt. 202, 203.

                                                   5
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 6 of 29 PageID# 2165



  judgment motion was referred to the Magistrate Judge for a Report and Recommendation pursuant

  to 28 U.S.C. § 636(b)(1)(B). On December 20, 2019, a hearing was held on plaintiffs’ motion for

  default judgment, Garcia did not appear, and the Magistrate Judge took the matter under

  advisement.20 On April 20, 2020, the Magistrate Judge entered the Report in this case,

  recommending that plaintiffs’ default judgment motion be granted in part and denied in part. On

  May 11, 2020, Garcia filed objections to the Report.

              In addition to failing to respond to plaintiffs’ FAC, Garcia has refused to fulfill his

  discovery obligations in this matter. Specifically, Garcia has refused (i) to produce materials

  responsive to plaintiffs’ First Set of Requests for Production, (ii) to respond to plaintiffs’ First Set

  of Interrogatories, and (iii) to make himself available for a deposition.21 Plaintiffs served these

  discovery requests on Garcia’s counsel on October 2, 2019, and re-served them on Garcia on

  October 28, 2019 and November 8, 2019 after Garcia chose to proceed pro se in this matter.22 On

  November 26, 2019, plaintiffs filed a motion to compel full discovery responses and to compel the

  deposition appearance of Garcia.23 On December 10, 2019, an Order issued that granted plaintiffs’

  motion to compel and ordered Garcia to respond to plaintiffs’ discovery requests and to appear for

  a deposition.24 Garcia has still not responded to plaintiffs’ discovery requests nor made himself

  available for a deposition in this matter.

              Although the procedural history of this matter is quite lengthy, the factual record can be




  20
       See Dkt. 206.

  21
       See Plaintiffs’ Memorandum in Support of Their Motion to Compel, Dkt. 192, at 1-2.
  22
       Id. at 2.
  23
       See Dkt. 191.
  24
       See December 10, 2019 Order, Dkt. 200.

                                                            6
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 7 of 29 PageID# 2166



  succinctly set forth.25 Garcia is an individual residing in Argentina. Plaintiffs manufacture and sell

  high-end automobiles, automobile parts and accessories, and branded merchandise, all of which

  utilize a bull logo to represent the brand, through a network of licensed dealerships in the United

  States and through online stores at www.lamborghini.com and www.lamborghinistore.com.26

  Plaintiff Lamborghini owns several distinctive trademarks that are registered with the U.S. Patent

  and Trademark Office (“USPTO”).27

           The FAC alleges that the four defendants worked together under the guise of Lamborghini

  Latino America USA “to knowingly and willfully manufacture, import, distribute, offer for sale,

  and sell products that are either counterfeit or infringe on plaintiffs’ trademarks.” FAC, Dkt. 182,

  at ¶¶ 23, 25. Allegedly, Garcia met Braner in 1994, when Braner was the president of Automobili

  Lamborghini USA, the North American distribution and marketing arm for Lamborghini

  automobiles. Id. at ¶ 26. Garcia and Braner discussed the possibility of Garcia distributing

  Lamborghini products in Latin America. Id. In July 1995, Lamborghini and Garcia signed a “letter

  of intent” regarding the possible distribution of Lamborghini automobiles in Latin America as well

  as a license to market and sell products under the Lamborghini logos in Latin America. Id. at ¶




  25
    These facts are derived from the FAC and the exhibits attached to the FAC because the well-pleaded allegations
  of fact set forth in a complaint are deemed admitted against a defaulting party. See Ryan v. Homecomings Fin.
  Network, 253 F.3d 778, 780 (4th Cir. 2001) (a defendant in default admits the plaintiff’s well-pleaded allegations of
  fact in a plaintiff’s complaint).
  26
    Specifically, plaintiff Automobili Lamborghini S.p.A (“Lamborghini”) is an Italian corporation that manufactures
  and sells high-end automobiles that display a bull logo to represent the brand. Plaintiff Volkswagen Group of
  America, Inc. is a New Jersey corporation that enforces Automobili Lamborghini S.p.A’s trademarks in the United
  States pursuant to an agreement between the companies. And plaintiff Automobili Lamborghini America, LLC is a
  Delaware limited liability company that is a wholly owned subsidiary of Volkswagen Group of America, Inc.

  27
    Plaintiffs included a representative chart of its registered trademarks in the FAC. See FAC, Dkt. 182, at 5-9.
  Plaintiffs also submitted “status” copies of the trademark registrations, obtained from the USPTO’s Trademark
  Status Document Retrieval database. See id. at ¶ 16; Dkt. 182-2.

                                                            7
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 8 of 29 PageID# 2167



  27.28 In August 1995, Garcia met with Nigel Gordon-Stewart, the head of marketing for

  Lamborghini at the time, to attempt to finalize sales and licensing agreements. Id. at ¶ 27. Although

  Garcia and Gordon-Stewart worked through draft agreements during this meeting, Braner and

  Lamborghini found the draft agreements unacceptable and never signed them. Id. at ¶ 28. Plaintiffs

  allege that Garcia knew that the agreements were merely drafts, that the draft agreements were

  never “signed by anyone with proper authority from Lamborghini[, and] that they did not confer

  any rights from Lamborghini to Garcia.” Id. at ¶ 34. Garcia and Lamborghini never reached an

  agreement, and accordingly, Garcia was never authorized or licensed to use any of Lamborghini’s

  federally-registered trademarks.

           Despite never reaching an agreement with Lamborghini, Garcia allegedly possesses a set

  of licensing agreements identical to the draft agreements from his meeting with Gordon-Stewart

  that have Braner’s forged signature on them. Id. at ¶ 38. The FAC alleges that Garcia has used

  these purported licensing agreements “to establish illegal enterprises throughout Latin America

  and the United States.” Id. at ¶ 39. In 2015, Garcia and defendant Crudup decided to manufacture

  and sell merchandise, including cigars and t-shirts, bearing the Lamborghini trademarks in the

  United States. Id. at ¶ 41. The FAC alleges that Garcia and Crudup worked together to design and

  create the merchandise and to use the website “www.lamborghinigrupo.com” as a platform to sell

  the counterfeit Lamborghini products. Id. Despite not being authorized retailers of Lamborghini

  products, defendants market and sell counterfeit and infringing Lamborghini products through

  online marketplaces, such as Etsy, Lord of the Cigars (www.lordcigars.com), Cigar Luxury



  28
    The letter of intent is attached as Exhibit 5 to Braner’s affidavit. See Dkt. 182-9 at 74. Plaintiffs’ attached Braner’s
  affidavit and the exhibits associated with Braner’s affidavit as Exhibit 9 to the FAC. See Dkt. 182-9. Because these
  documents have been attached to the FAC as an exhibit, they are properly considered here. See Rule 10(c), Fed. R.
  Civ. P. (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all purposes.”);
  Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th Cir. 2001) (a defendant in default admits the plaintiff’s
  well-pleaded allegations of fact in a plaintiff’s complaint).

                                                              8
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 9 of 29 PageID# 2168



  (www.cigarluxury.com),           TNT       Cigars       (www.tntcigars.com),          and      the     website

  “lamborghinigrupo.com.” Id. at ¶ 4. Defendants market their products as “officially licensed

  Lamborghini Products.” Id. at ¶ 34. When items are sold, defendants ship the products to

  consumers throughout the United States, including into the Eastern District of Virginia. Id. at ¶¶

  4, 24.

           Plaintiffs have brought the instant suit seeking monetary damages and injunctive relief

  against Garcia for trademark infringement and counterfeiting, as well as a declaratory judgment

  that Garcia’s purported licensing agreements with Lamborghini are invalid, unenforceable, and

  fraudulent.

                                                        II.

           As an initial matter, it is necessary to determine whether there is jurisdiction to consider

  plaintiffs’ motion for default judgment. Garcia has appealed the November 7, 2019 Order in this

  case,29 which (i) granted plaintiffs’ motion for leave to file the FAC and (ii) denied Garcia’s request

  for reconsideration of the October 28, 2019 Order that denied Garcia’s request for the appointment

  of pro bono counsel to represent him. Because the November 7, 2019 Order is a non-appealable

  interlocutory order, Garcia’s appeal of the November 7, 2019 Order does not divest the district

  court of jurisdiction.

           Ordinarily, the act of filing a notice of appeal confers jurisdiction on the court of appeals

  and divests the district court of jurisdiction over matters related to the appeal. See Griggs v.

  Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). That rule, however, does not extend to

  deficient notices of appeal. To the contrary, “[w]here the deficiency in a notice of appeal, by reason




  29
    Garcia’s appeal of the November 7, 2019 Order has been docketed with the Fourth Circuit Court of Appeals (No.
  19-2309).

                                                         9
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 10 of 29 PageID# 2169



  of…reference to a non-appealable order, is clear to the district court, it may disregard the purported

  notice of appeal and proceed with the case, knowing that it has not been deprived of jurisdiction.”

  Ruby v. Sec’y of U.S. Navy, 365 F.2d 385, 389 (9th Cir. 1966) (en banc); see United States v. Jones,

  367 F. App’x 482, 484 (4th Cir. 2010) (“[T]he district court does not lose jurisdiction when the

  litigant takes an appeal from an unappealable order.”) (citing Griggs, 459 U.S. at 58).30

           In this respect, the Fourth Circuit has made abundantly clear that both (i) orders on a

  plaintiff’s motion to amend a complaint and (ii) orders on a party’s motion for appointment of

  counsel do not constitute final orders, appealable interlocutory orders, or appealable collateral

  orders.31 Instead, these orders are non-appealable interlocutory orders. See Miller v. Simmons, 814

  F.2d 962, 967 (4th Cir. 1987) (order denying appointment of counsel); Fuller v. Narron, 977 F.2d

  572 (4th Cir. 1992) (ordering granting motion to amend complaint). Moreover, the Federal Circuit

  has appropriately held that a defective notice of appeal “does not become effective to deprive the

  trial court of jurisdiction simply because the appellate court dockets the appeal.” Gilda Indus., Inc.

  v. United States, 511 F.3d 1348, 1351 (Fed. Cir. 2008) (explaining that a defective notice of appeal

  is docketed in accordance with procedural rules and does not deprive the district court of



  30
    See also Rucker v. Dep’t of Labor, 798 F.2d 891, 892 (6th Cir. 1986) (“As a general rule, a district court loses
  jurisdiction over an action when a party perfects an appeal unless that appeal is untimely, is an appeal from a non-
  appealable non-final order, or raises only issues that were previously ruled upon in that case by the appellate
  court.”); Gilda Indus., Inc. v. United States, 511 F.3d 1348, 1350 (Fed. Cir. 2008) (same); In re Grand Jury
  Proceedings, 795 F.2d 226, 231 (1st Cir. 1986) (same); Arthur Andersen & Co. v. Finesilver, 546 F.2d 338, 340–41
  (10th Cir. 1976) (same).
  31
     See Garland v. Catoe, 12 F. App’x 102, 103 (4th Cir. 2001) (holding that plaintiff’s appeal of an order denying
  his motion for the appointment of counsel was neither a final order nor an appealable interlocutory or collateral
  order and thus dismissing the appeal for lack of jurisdiction); Miller v. Simmons, 814 F.2d 962, 964, 967 (4th Cir.
  1987) (holding that an order denying appointment of counsel is not a final order and is not reviewable by
  interlocutory appeal and dismissing the appeal for lack of jurisdiction); Bridges v. Dep’t of Maryland State Police,
  441 F.3d 197, 206 (4th Cir. 2006) (holding that “[a] denial of a motion to amend a complaint is not a final order, nor
  is it an appealable interlocutory or collateral order” and dismissing the appeal for lack of jurisdiction); Fuller v.
  Narron, 977 F.2d 572 (4th Cir. 1992) (holding that an order that granted in part a motion to amend a complaint is
  neither a final order nor an appealable interlocutory or collateral order and dismissing the appeal for lack of
  jurisdiction); see also Bridges v. Dep’t of Maryland State Police, 441 F.3d 197, 207 (4th Cir. 2006) (holding that
  “[t]he denial of reconsideration of a nonappealable order is not a final order”).

                                                           10
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 11 of 29 PageID# 2170



  jurisdiction).

             Thus, Garcia’s notice of appeal of the November 7, 2019 Order is defective because it

  seeks to appeal a non-appealable interlocutory order.32 Accordingly, Garcia’s defective notice of

  appeal does not deprive the district court of jurisdiction over plaintiffs’ motion for default

  judgment. Moreover, consideration of plaintiffs’ motion for default judgment will not be stayed

  pending decision on Garcia’s appeal of the November 7, 2019 Order because that appeal is

  defective.

                                                                III.

             Now that jurisdiction over plaintiffs’ motion for default judgment has been established, it

  is appropriate to consider Garcia’s objections to the Magistrate Judge’s Report. In his objections,

  Garcia states that he objects to the entry of default judgment and that he wants to defend himself

  in this case.33 Although not a proper objection to the Report, Garcia’s request will be construed

  liberally as a motion to set aside entry of default pursuant to Rule 55(c), Fed. R. Civ. P. Because

  Garcia fails to show good cause to set aside the entry of default in this case, his motion must be

  denied.

             Rule 55(c), Fed. R. Civ. P., provides that a court may set aside an entry of default “[f]or

  good cause shown.” The Fourth Circuit has not specifically defined “good cause,” but it has

  directed that district courts should consider (1) whether the moving party has a meritorious




  32
    In the event that Garcia’s defective notice of appeal should be construed liberally as a motion for a 28 U.S.C.
  Section 1292(b) certification for an interlocutory appeal, the motion is denied. To grant an interlocutory appeal, a
  district court must certify that the order sought to be appealed: “[1] involves a controlling question of law [2] as to
  which there is substantial ground for difference of opinion and [3] that an immediate appeal from the order may
  materially advance the ultimate termination of the litigation…” 28 U.S.C. § 1292(b). The November 7, 2019 Order
  that Garcia seeks leave to appeal clearly fails all three requirements for a § 1292(b) certification. Accordingly, any
  motion to certify the November 7, 2019 Order for an interlocutory appeal pursuant to § 1292(b) is denied.

  33
       See Garcia’s Objections to the Report, Dkt. 210, at 7.

                                                                11
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 12 of 29 PageID# 2171



  defense; (2) whether the moving party acts with reasonable promptness; (3) the defaulting party’s

  culpability for the default; (4) the prejudice to the non-moving party; (5) whether there is a history

  of dilatory action; and (6) the availability and effectiveness of less drastic sanctions. See Payne ex

  rel. Estate of Calzada v. Brake, 439 F.3d 198, 204–05 (4th Cir. 2006); Davis v. Williams, 588 F.2d

  69, 70 (4th Cir. 1978). The Fourth Circuit has also made clear its strong preference that “defaults

  be avoided and that claims and defenses be disposed of on their merits.” Colleton Preparatory

  Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 417 (4th Cir. 2010) (citations omitted).

  Nonetheless, the entry of default will not be set aside in this case because none of the six Payne

  factors weigh in Garcia’s favor, and five of the six Payne factors weigh significantly against him.

             The first Payne factor, whether Garcia has a meritorious defense, weighs against setting

  aside the entry of default against Garcia. At a minimum, the party seeking to overturn a default

  must proffer some “evidence,” not just a “conclusory assertion,” that would “permit a finding for

  the defaulting party or which would establish a valid counterclaim.” Augusta Fiberglass Coatings,

  Inc. v. Fodor Contracting Corp., 843 F.2d 808, 812 (4th Cir. 1988) (quotations omitted) (emphasis

  added). This evidentiary showing should “underscore the potential injustice of allowing the case

  to be disposed of by default.” 10A Wright, Miller & Kane § 2697. Here, Garcia, the party seeking

  to set aside the entry of default, has not proffered any evidence that he has a meritorious defense.

             For his part, Garcia claims that he possesses valid licensing agreements with plaintiffs and

  that he has an expert report that states that Robert Braner’s signature on the purported licensing

  agreements, allegedly on behalf of plaintiffs, is in Braner’s handwriting.34 But significantly, Garcia

  has provided nothing more than his conclusory assertion that he possesses valid licensing

  agreements with plaintiffs. And notably, he has not provided the expert report to which he refers,



  34
       See Garcia’s Objections to the Report, Dkt. 210, at 2, 4.

                                                              12
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 13 of 29 PageID# 2172



  nor any other evidence that the purported licensing agreements are valid.

              In convincing contrast, plaintiffs have attached as an exhibit to the FAC a sworn affidavit

  from Robert Braner.35 In his affidavit, Braner avers that he never signed the purported licensing

  agreements relied on by Garcia.36 Specifically, Braner attests that “to the extent [the purported

  licensing agreements] ha[ve] my signature or signatures, they have been fraudulently applied by

  someone other than me.”37 Braner further states that he knows he did not sign any of the purported

  licensing agreements relied on by Garcia because the final page of each agreement claims that

  Braner is signing on behalf of “Automobili Lamborghini S.p.A.,” but Braner avers that he had no

  authority to sign anything on behalf of that entity.38 Braner was employed by a subsidiary of that

  entity, Automobili Lamborghini USA, and would only have been authorized to sign documents on

  behalf of the subsidiary that employed him. Accordingly, Garcia has failed to proffer any reliable

  evidence that he has a meritorious defense to plaintiffs’ claims on this record. Thus, the first Payne

  factor to set aside entry of default weighs significantly against Garcia.

              The second and third Payne factors, whether Garcia has moved with reasonable promptness

  to set aside default and whether Garcia bears culpability for the default, also weigh significantly

  against setting aside entry of default here. In this respect, the record clearly shows that Garcia bears

  responsibility for his default. On October 23, 2019, Garcia filed a letter stating his intention to

  proceed pro se in this case and acknowledging his intention to comply with all applicable rules




  35
       See Robert Braner Affadavit, Dkt. 182-9.
  36
       See id. at ¶¶ 38, 41-43, 45, 48-51, 53, 56-58, 60, 65-69.
  37
       Id. at ¶ 45.
  38
       Id. at ¶¶ 44, 52, 59, 68.

                                                               13
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 14 of 29 PageID# 2173



  and procedures.39 Two weeks later, on November 6, 2019, Garcia filed a letter in which he opposed

  plaintiffs’ motion for leave to file the FAC.40 On November 7, 2019, an Order issued that granted

  plaintiffs’ motion for leave to file the FAC and overruled Garcia’s opposition to plaintiffs’

  motion.41 On November 8, 2019, plaintiffs filed the FAC and served the FAC on Garcia.42 Ten

  days later, on November 18, 2019, Garcia filed a notice of appeal with respect to the November 7,

  2019 Order.43 Eight days after that, on November 26, 2019, plaintiffs requested entry of default

  against Garcia because Garcia had not filed an answer to the FAC within 14 days of service as

  required by Rule 15(a)(3), Fed. R. Civ. P.44 Garcia has still not filed an answer to plaintiffs’ FAC.

  On May 11, 2020, Garcia filed his objections to the Magistrate Judge’s Report on plaintiffs’ motion

  for default judgment and, for the first time, requested that the entry of default be set aside.

             On this record, it is unmistakably clear that Garcia waited over five months before filing

  any request to set aside the entry of default. Moreover, the record indicates that Garcia was aware

  of the filing of plaintiffs’ FAC on November 8, 2019 and chose not to file an answer. Specifically,

  Garcia filed a notice of appeal ten days after being served with the FAC. And plaintiffs’ FAC and

  request for entry of default were served on Garcia via the email address at which Garcia

  specifically requested to receive all case-related materials and filings.45 Thus, Garcia cannot



  39
    See Dkt. 178. In this letter, Garcia also requested the appointment of pro bono counsel to represent him. That
  request was denied. See Dkt. 179.

  40
       See Dkt. 180.
  41
       See Dkt. 181.
  42
       See Dkt. 182, 183.

  43
       See Dkt. 184.
  44
       See Dkt. 188.
  45
    See Dkt. 178, at 2 (“I also humbly request your Court to send any notification to my email:
  joanferci@gmail.com”); Dkt. 183 (certification of service stating plaintiffs served the FAC on Garcia via email at

                                                           14
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 15 of 29 PageID# 2174



  plausibly claim that he was not aware of plaintiffs’ request for entry of default against him or of

  plaintiffs’ FAC. This is not a case where a “blameless party” is “disadvantaged by the errors or

  neglect of his attorney.” United States v. Moradi, 673 F.2d 725, 728 (4th Cir. 1982). To the

  contrary, Garcia bears personal responsibility for his default in this case, and he did not promptly

  move to set aside the default.46 Accordingly, the second and third Payne factors weight

  significantly against Garcia.

           The fourth Payne factor, the prejudice to the non-moving party, does not weigh in favor of

  Garcia either. Because of the possibility that Garcia may continue to infringe on plaintiffs’

  trademarks, plaintiffs may be prejudiced by further delay in this case. In the context of a motion

  to set aside an entry of default, as in other contexts, delay in and of itself does not constitute

  prejudice to the opposing party. See Colleton Preparatory Acad., Inc. v. Hoover Universal, Inc.,

  616 F.3d 413, 418 (4th Cir. 2010) (citing Indigo America, Inc. v. Big Impressions, LLC, 597 F.3d

  1, 4 (1st Cir. 2010)). And, of course, “no cognizable prejudice inheres in requiring a plaintiff to

  prove a defendant’s liability, a burden every plaintiff assumes in every civil action filed in every

  federal court.” Id. But the Fourth Circuit has recognized that “irreparable injury regularly follows

  from trademark infringement.” Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d

  922, 939 (4th Cir. 1995). Accordingly, undue delay in a trademark infringement case can prejudice

  plaintiffs due to the “risk of further infringement…[during the] delayed resolution of the case.”

  Newport News Holdings Corp. v. Virtual City Vision, Inc., 650 F.3d 423, 440 (4th Cir. 2011).

  Plaintiffs initiated this case in January 2018, and over two years later still have not received any


  joanferci@gmail.com); Dkt. 190 (certification of service stating plaintiffs served the request for entry of default on
  Garcia via email at joanferci@gmail.com).

  46
    See Park Corp. v. Lexington Ins. Co., 812 F.2d 894, 897 (4th Cir.1987) (holding that default judgment should not
  be set aside where defendants were at fault for not responding to the complaint because “to hold otherwise would be
  to allow defaulting defendants to escape the consequences of their inaction simply by asserting that the legal process
  to which they failed to respond was lost”).

                                                            15
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 16 of 29 PageID# 2175



  discovery from Garcia. It is unclear on this record whether Garcia has continued to infringe

  plaintiffs’ trademarks, but if there has been continued infringement, then plaintiffs have suffered

  additional harm and are prejudiced by further delay. Accordingly, although delay alone is

  insufficient to constitute prejudice to plaintiffs, the extensive delay in this case, combined with the

  risk of further infringement during the undue delay, makes clear that the fourth Payne factor does

  not weigh in favor of Garcia and is at best a neutral factor here.

           The fifth Payne factor, whether Garcia has a history of dilatory action in this case, weighs

  heavily against Garcia. As noted, plaintiffs filed the original complaint in this action in January

  2018 and still have not received any discovery from Garcia. Between January 2018 and December

  2018, plaintiffs employed two foreign service forms in an attempt to serve Garcia in Argentina in

  accordance with the Hague Convention and Rule 4(f)(1), Fed. R. Civ. P.47 Plaintiffs’ attempts at

  service continually failed due to the evasive tactics employed by Garcia.48 By Order dated January

  18, 2019, over a year after the original complaint was filed, plaintiffs were granted permission to

  serve Garcia by email pursuant to Rule 4(f)(3), Fed. R. Civ. P. In February 2019, Garcia’s attorney

  filed a notice of appearance and a motion to dismiss the original complaint for failure to state a

  claim and for lack of personal jurisdiction. After extensive briefing and an evidentiary hearing,

  Garcia’s motion to dismiss for failure to state a claim and for lack of personal jurisdiction was




  47
    See Dkt. 62, at 4-6 (bullet form summary of all steps taken by plaintiffs to serve Garcia between January 12, 2018
  and December 8, 2018).

  48
     Specifically, on October 2, 2018, Argentinian authorities attempted to serve Garcia at his known address and
  discovered that it was vacant and under construction. See Dkt. 62, at 2. On October 12, 2018, plaintiffs contacted an
  attorney in Mexico who purportedly represents Garcia in an attempt to effect service. In November 2018, Garcia and
  this Mexican attorney sent emails to the CEO of plaintiffs’ parent company, Volkswagen AG, but continued to
  ignore plaintiffs’ attempts to serve the complaint in this case. See id. at 2-3. At one point in this email exchange, the
  Mexican attorney stated that “Mr. Gracia [sic] does not intend to go to the U.S.” See id. at 5.

                                                             16
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 17 of 29 PageID# 2176



  denied by Order dated August 21, 2019.49 Subsequently, Garcia filed an answer to the original

  complaint, fired his attorneys, and then refused to answer plaintiffs’ FAC or to fulfill his discovery

  obligations. Specifically, Garcia has refused (i) to produce materials responsive to plaintiffs’ First

  Set of Requests for Production, (ii) to respond to plaintiffs’ First Set of Interrogatories, and (iii) to

  make himself available for a deposition.50 As noted, plaintiffs served these discovery requests on

  Garcia’s counsel on October 2, 2019, and re-served them on Garcia on October 28, 2019 and

  November 8, 2019 after Garcia chose to proceed pro se in this matter.51 Despite the December 10,

  2019 Order that granted plaintiffs’ motion to compel and ordered Garcia to respond to plaintiffs’

  discovery requests and to appear for a deposition,52 Garcia has still not fulfilled his discovery

  obligations. On this record, it is abundantly clear that Garcia has a history of dilatory action in this

  case, as he has continually used evasive tactics in an attempt to avoid the jurisdiction of the Eastern

  District of Virginia and has refused to participate in discovery in this matter. Accordingly, the fifth

  Payne factor weighs substantially against Garcia.

              Finally, the sixth Payne factor, the availability and effectiveness of less drastic sanctions,

  also weighs against Garcia. Neither party has suggested the availability of a result less drastic than

  entry of default. Nor is such an alternative readily apparent. The award of the non-movant’s costs

  and attorney’s fees is a less drastic sanction sometimes considered by the Fourth Circuit in the

  context of motions to set aside entry of default pursuant to Rule 55(c). See Colleton Preparatory

  Acad., Inc. v. Hoover Universal, Inc., 616 F.3d 413, 418 (4th Cir. 2010); Augusta Fiberglass



  49
     See Automobili Lamborghini S.P.A. v. Lamborghini Latino Am. USA, 400 F. Supp. 3d 471, 478-79 (E.D. Va.
  2019).

  50
       See Plaintiffs’ Memorandum in Support of Their Motion to Compel, Dkt. 192, at 1-2.
  51
       Id. at 2.
  52
       See December 10, 2019 Order, Dkt. 200.

                                                           17
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 18 of 29 PageID# 2177



  Coatings, Inc. v. Fodor Contracting Corp., 843 F.2d 808, 811 (4th Cir. 1988). Here, however, a

  sanction that ordered Garcia to pay plaintiffs’ attorney’s fees and costs would be ineffective. As

  noted, Garcia utilized evasive tactics to avoid service in this matter for over a year. In addition,

  Garcia has categorically refused to participate in any discovery thus far in this matter, even after

  the December 10, 2019 Order that granted plaintiffs’ motion to compel and ordered Garcia to

  respond to plaintiffs’ discovery requests and to appear for a deposition. Simply put, Garcia’s

  behavior in this litigation over the past two years does not inspire confidence that he respects the

  rules and procedure of United States courts, nor that a less drastic sanction would reasonably

  ensure his future cooperation in this matter.53 Accordingly, no effective less drastic sanction is

  available here, and the sixth Payne factor weighs against Garcia.

           In sum, none of the six Payne factors for determining whether there is good cause to set

  aside an entry of default weigh in favor of Garcia, and five of the six Payne factors weigh

  significantly against him. Specifically, Garcia has not provided any evidence of a meritorious

  defense, the entry of default and delay in moving to set aside the entry of default were entirely

  Garcia’s fault, Garcia has a history of dilatory action in this case, and no effective less drastic

  sanctions are available. Accordingly, Garcia’s motion to set aside the entry of default is denied

  because good cause to set aside default has not been shown.

                                                           IV.

           With respect to the entry of default judgment, Garcia objects to the Magistrate Judge’s

  Report on the basis that service was improper because it was not done in accordance with the



  53
    See Morton v. Johnson, No. 7:13CV00496, 2015 WL 4470104, at *5 (W.D. Va. July 21, 2015) (defendant’s
  “‘utter failure to defend this matter’ between January 2014 and April 2015 or to provide any acceptable justification
  for that failure, however, does not inspire confidence that he respects this Court’s rules and authority); CoStar Realty
  Info., Inc. v. Field, 737 F.Supp.2d 496, 502 (D. Md. 2010) (“[T]he Court believes that [defendant]’s utter failure to
  defend this matter or to otherwise cooperate…warrants…the entry of default judgment and finds that a less drastic
  sanction will be ineffective.”).

                                                            18
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 19 of 29 PageID# 2178



  Hague Convention. Because service of the FAC was proper pursuant to Rule 4(f)(3) and because

  service of the FAC was performed in accordance with Garcia’s specific request regarding

  notification of case filings, Garcia’s objection to the Magistrate Judge’s Report on the basis of

  improper service is overruled.

          To serve process on an individual in a foreign country, a federal plaintiff must comply with

  both constitutional due process requirements and Rule 4(f), Fed. R. Civ. P. For service to satisfy

  constitutional due process, the method of service must provide “notice reasonably calculated,

  under all the circumstances, to apprise interested parties of the pendency of the action and afford

  them an opportunity to present their objections.” Mullane v. Central Hanover Bank & Trust Co,

  339 U.S. 306, 314 (1950). Rule 4(f), Fed. R. Civ. P., provides three mechanisms for service on an

  individual in a foreign country:

                   (1) by any internationally agreed means of service that is reasonably calculated to
                   give notice, such as those authorized by the Hague Convention on the Service
                   Abroad of Judicial and Extrajudicial Documents;

                   (2) if there is no internationally agreed means, or if an international agreement
                   allows but does not specify other means, by [certain specified means outlined in the
                   Rule] reasonably calculated to give notice…; or

                   (3) by other means not prohibited by international agreement, as the court orders.

  Rule 4(f)(1)-(3), Fed. R. Civ. P.

          Garcia is a resident of Argentina, and the United States and Argentina are both signatories

  to the Hague Convention.54 Article 2 of the Hague Convention requires all judicial documents in

  civil matters to be served through a Central Authority.55 However, Article 10 permits service of




  54
    The Hague Convention on Private International law maintains a list of signatories available at
  https://www.hcch.net/en/instruments/conventions/status-table/?cid=17.
  55
    Hague Convention on Service Abroad of Judicial and Extrajudicial Documents Art. 2, Nov. 15, 1965, 20 U.S.T.
  361, 658 U.N.T.S. 163.

                                                          19
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 20 of 29 PageID# 2179



  process through alternative means like “postal channels” and “judicial officers” provided that the

  destination state does not object to those means.56 Although Argentina has objected to the means

  listed in Article 10,57 its objection is specifically limited to the enumerated means of service in

  Article 10, which do not include service by email.58

              Several district courts have permitted service by email under Rule 4(f)(3) after attempts to

  effect service under the Hague Convention were unsuccessful.59 Precisely this occurred here. As

  noted in detail in Part I and Part III supra, plaintiffs hired two different foreign service firms and

  spent nearly twelve months attempting to serve Garcia in Argentina in accordance with the Hague

  Convention and Rule 4(f)(1), Fed. R. Civ. P.60 These efforts culminated on October 2, 2018 when

  Argentinian authorities, acting in accordance with the Hague Convention, attempted to serve




  56
       Id. at Art. 10.

  57
    See Declarations and Reservations, Hague Convention on Private International Law available at
  https://www.hcch.net/en/instruments/conventions/status-table/notifications/?csid=389&disp=resdn.

  58
    See WhosHere, Inc. v. Orun, No. 1:13-cv-00526-AJT-TRJ, 2014 WL 670817, at *3 (E.D. Va. Feb. 20, 2014)
  (holding that service by email and social media are not explicitly listed as means of service under Article 10 and that
  Turkey has therefore not specifically objected to service by email or social media by objecting to Article 10;
  collecting other district court cases that hold the same).

  59
    See, e.g., WhosHere, Inc. v. Orun, No. 1:13-cv-00526-AJT-TRJ, 2014 WL 670817, at *3 (E.D. Va. Feb. 20, 2014)
  (permitting service by email after plaintiff’s attempts to serve Turkish defendant via the Hague Convention were
  unsuccessful); F.T.C. v. PCCare247 Inc., No. 12 Civ. 7189 (PAE), 2013 WL 841037, at *2-4 (S.D.N.Y. Mar. 7,
  2013) (permitting service by email and through social media after plaintiff’s attempts to serve Indian defendant via
  the Hague Convention were unsuccessful); Sulzer Mixpac AG v. Medenstar Indus. Co., 312 F.R.D. 329, 332
  (S.D.N.Y. 2015) (permitting email service after plaintiff’s attempts to serve Chinese defendant via the Hague
  Convention were unsuccessful); Bazarian Int’l Fin. Assocs., L.L.C. v. Desarroloos Aerohotelco, C.A., 168 F. Supp.
  3d 1, 13-16 (D.D.C. 2016) (permitting service by email after plaintiff had attempted to serve foreign defendants via
  the Hague Convention and investigator was unable to locate defendant’s whereabouts); Henry F. Teichmann, Inc. v.
  Caspian Flat Glass OJSC, No. 2:13-cv-458, 2013 WL 1644808, at *1-2 (W.D. Pa. Apr. 16, 2013) (permitting email
  service on Russian defendant after stating that “the record demonstrates that the Central Authority of the Russian
  Federation denies all [Hague Convention service] requests originating from the United States”); Popular
  Enterprises, LLC v. Webcom Media Group, Inc., 225 F.R.D. 560, 562 (E.D. Tenn. 2004) (permitting email service
  after plaintiffs’ attempts to comply with the Hague Convention’s requirements were unsuccessful because
  defendant’s mailing address was unknown).
  60
    See Dkt. 62, at 4-6 (bullet form summary of all steps taken by plaintiffs to serve Garcia between January 12, 2018
  and December 8, 2018).

                                                            20
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 21 of 29 PageID# 2180



  Garcia at his known address and discovered that it was vacant and under construction.61 Moreover,

  Garcia and his Mexican attorney were communicating with plaintiffs via email during this same

  time period, and they ignored plaintiffs’ inquiries related to service of the complaint in this

  lawsuit.62 Accordingly, because plaintiffs’ attempts to effect service under the Hague Convention

  were unsuccessful due to Garcia’s evasive tactics, plaintiffs’ request to serve Garcia via email

  pursuant to Rule 4(f)(3) was granted by Order dated January 18, 2019.63

              Importantly, after plaintiffs served the original complaint on Garcia via email, Garcia,

  through counsel, filed a motion to dismiss the original complaint for lack of personal jurisdiction

  and for failure to state a claim.64 But Garcia did not challenge the original complaint for improper

  or insufficient service. Thus, Garcia waived any challenge to insufficient service of the original

  complaint. See Rule 12(h)(1), Fed. R. Civ. P. (providing that a party waives the defense of

  insufficient service if not raised in their initial Rule 12 motion).

              Nonetheless, the FAC must also be served on Garcia in accordance with Rule 4, Fed. R.

  Civ. P., because the FAC asserts new claims for relief against Garcia. See Rule 5(a)(2), Fed. R.

  Civ. P. In this respect, Garcia specifically requested that all case filings and case-related

  notifications be sent to him via his email address in his letter filed on October 23, 2019.65 Garcia’s

  request that all case-related notifications be sent to his email address is particularly important here




  61
       See Dkt. 62, at 2.
  62
       See id. at 2-3.
  63
       See Dkt. 70.

  64
       See Dkt. 81, 82.
  65
    See Dkt. 178, at 2 (“I also humbly request your Court to send any notification to my email:
  joanferci@gmail.com”); Dkt. 183 (certification of service stating plaintiffs served the FAC on Garcia via email at
  joanferci@gmail.com).

                                                           21
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 22 of 29 PageID# 2181



  because even Garcia’s attorneys had difficulty contacting him about this litigation prior to their

  withdrawal.66 A mere two weeks after Garcia informed all parties that any case-related

  notifications should be sent to his email address, and only two days after Garcia filed an opposition

  to plaintiffs’ motion for leave to file the FAC, plaintiffs served the FAC on Garcia via his specified

  email address.

           On this record, it is abundantly clear that the FAC was properly served on Garcia in

  accordance with Garcia’s specific request regarding notification of case filings and in accordance

  with Rule 4(f)(3), Fed. R. Civ. P. No plausible argument can be made that Garcia did not have

  reasonable notice of the action against him; Garcia, through counsel, aggressively litigated the

  sufficiency of the original complaint via a Rule 12(b)(2) and 12(b)(6) motion and Garcia filed a

  pro se opposition to plaintiffs’ motion for leave to file the FAC. Moreover, it is clear that Garcia

  has been afforded the opportunity to present his objections to the FAC, as evidenced by his

  opposition to plaintiffs’ motion for leave to file the FAC and by his objections to the Magistrate

  Judge’s Report. Accordingly, Garcia’s objections to the Magistrate Judge’s Report based on

  insufficient service are overruled.

                                                           V.

           Finally, Garcia generally objects to all of the Magistrate Judge’s recommendations in the

  Report and requests that all the Report’s recommendations be rejected. Because general objections

  are tantamount to a failure to object and because there is no clear error in the Report, Garcia’s

  general objection to the Report and its recommendations must be overruled.67



  66
     See Dkt. 176, at 1 (“Counsel represented to the Court that Counsel has received no response from Mr. Garcia to
  the communication of the discovery plan.”).

  67
    See Tyler v. Wates, 84 Fed. Appx. 289, 290 (4th Cir. 2003) (“A general objection to the entirety of the magistrate
  judge’s report is tantamount to a failure to object.”); Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315
  (4th Cir. 2005) (in the absence of any objections to a magistrate’s report, the court “need not conduct a de novo

                                                           22
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 23 of 29 PageID# 2182



           Pursuant to 28 U.S.C. § 636(b)(1), a de novo review of “those portions of the [magistrate

  judge’s] report or specified proposed findings or recommendations to which objection is made” is

  required. 28 U.S.C. § 636(b)(1). In this respect, the objection requirement is designed to allow the

  district court to “focus on specific issues, not the [magistrate judge’s] report as a whole.” United

  States v. Midgette, 478 F.3d 616, 621 (4th Cir. 2007). Therefore, objections must be specific and

  particularized in order to direct the attention of the district court to “only those issues that remain

  in dispute after the magistrate judge has made findings and recommendations.” Id. Thus, the Fourth

  Circuit has made clear that “[a] general objection to the entirety of the magistrate judge’s report is

  tantamount to a failure to object.” Tyler v. Wates, 84 Fed. Appx. 289, 290 (4th Cir. 2003).

           Garcia’s request to “reject all the recommendation of the Magistrate Judge” is precisely the

  type of general objection categorized as a failure to object by the Fourth Circuit.68 Accordingly,

  all aspects of the Report not already addressed in this Opinion are subject only to clear error review,

  and there is no clear error on the face of the record in this case. In any event, even assuming,

  arguendo, that de novo review of the Magistrate Judge’s entire Report were warranted in this case

  (which it is not), the findings and recommendations in the Magistrate Judge’s Report are

  appropriate and should be adopted.



  review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
  recommendation.’”).

  68
     See Garcia’s Objections to the Report, Dkt. 210, at 8. Garcia makes one additional specific objection that has not
  already been addressed and that can be disposed of succinctly. Garcia objects to the Magistrate Judge’s Report
  because he claims there is an ongoing case in Argentina that covers similar issues to those raised in this case. See id.
  at 2-3. But the ongoing litigation in Argentina does not preclude the entry of default judgment in this case because
  that litigation has not yet concluded. See Reebok Int’l, Ltd. v. Marnatech Enterprises, Inc., 970 F.2d 552, 555 (9th
  Cir. 1992) (affirming a preliminary injunction against the sale of counterfeit Reebok shoes in Mexico despite
  apparently related ongoing litigation in Mexico; finding that “the Mexican litigation presented no conflict with the
  district court’s order because the litigation in Mexico had not yet been concluded”). Because there has been no
  adjudication on the merits in the Argentinian courts based on the documents submitted by Garcia, there is no danger
  at this time of this default judgment interfering with the laws of a foreign nation. Moreover, the FAC only seeks
  relief for Garcia’s alleged violations of the Lanham Act in the United States, not for alleged sales of counterfeit
  items in any foreign country.

                                                              23
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 24 of 29 PageID# 2183



           Specifically, the Report appropriately concluded that plaintiffs sufficiently plead a claim

  of trademark infringement and counterfeiting in Count I. To state a claim of trademark

  infringement, a plaintiff must show that (1) it owns a valid mark; (2) the defendant used the mark

  in commerce and without authorization; (3) the defendant used the mark, or an imitation of the

  mark, in connection with the sale, offering for sale, distribution, or advertising of goods or services;

  and (4) the defendant’s use of a colorable imitation of the mark is likely to cause confusion among

  consumers. See Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 152 (4th Cir. 2012) (citations

  omitted). Lamborghini possesses valid, protectable trademarks registered with the USPTO.

  Registration with the USPTO constitutes “prima facie evidence of the validity” of the trademarks

  as well as Lamborghini’s exclusive right to use the trademarks. See 15 U.S.C. § 1057(b). Plaintiffs

  adequately allege that Garcia used, and continues to use, Lamborghini’s trademarks without its

  permission in commerce and in connection with the sale, offering for sale, distribution, and

  advertising of infringing goods. And Garcia’s infringing conduct is highly likely to confuse

  customers because the marks on defendants’ counterfeit products are virtually identical to

  Lamborghini’s registered trademarks.69 Thus, the entry of default judgment against Garcia on

  Count I, trademark infringement and counterfeiting, is appropriate on this record.

           The Report also appropriately concluded that plaintiffs sufficiently plead a claim of false

  designation of origin in Count III. The required elements for a false designation of origin claim

  are essentially the same as the elements for a trademark infringement claim under the Lanham Act.



  69
     Polo Fashions, Inc. v. Craftex, Inc., 816 F.2d 145, 148 (4th Cir. 1987) (holding that when the allegedly infringing
  mark is nearly an exact imitation of a plaintiff’s trademark in an apparent attempt to capitalize on a plaintiff’s
  trademark’s popularity, the court may presume a likelihood of confusion among consumers). The Report
  appropriately addresses the nine factors that the Fourth Circuit has stated courts should consider in determining the
  likelihood of consumer confusion. See Report, Dkt. 209, at 15-16 (applying the nine factors enumerated by the
  Fourth Circuit to determine the likelihood of consumer confusion to the facts alleged here); George & Co., LLC v.
  Imagination Entm’t Ltd., 575 F.3d 383, 393 (4th Cir. 2009) (setting forth the nine factors to consider to determine
  the likelihood of consumer confusion).

                                                           24
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 25 of 29 PageID# 2184



  See Lamparello v. Falwell, 420 F.3d 309, 313 (4th Cir. 2005) (stating that trademark infringement

  and false designation of origin claims have the same elements). Accordingly, the entry of default

  judgment against Garcia on Count III, false designation of origin, is appropriate on this record for

  the same reasons that the entry of default judgment against Garcia on Count I is appropriate.

         The Report’s conclusion that plaintiffs sufficiently plead a claim of trademark dilution in

  Count IV is also appropriate. To state a claim of federal trademark dilution, a plaintiff must show:

                 (1) that the plaintiff owns a famous mark that is distinctive; (2) that the defendant
                 has commenced using a mark in commerce that allegedly is diluting the famous
                 mark; (3) that a similarity between the defendant’s mark and the famous mark gives
                 rise to an association between the marks; and (4) that the association is likely to
                 impair the distinctiveness of the famous mark or likely to harm the reputation of
                 the famous mark.

  Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC, 507 F.3d 252, 264-65 (4th Cir. 2007).

  First, plaintiffs allege that Lamborghini’s trademarks are famous and distinctive due to their

  decades of use in connection with Lamborghini’s high-quality products and services. Second,

  Garcia used Lamborghini’s trademarks, or at least marks that were essentially identical to

  Lamborghini’s trademarks, in connection with the advertisement, promotion, and sale of

  counterfeit products. Moreover, when consumers purchase items and expect to receive genuine

  Lamborghini products, Lamborghini’s reputation and brand is harmed when they receive low-

  quality products that are not manufactured to Lamborghini’s standards. Third, there is a clear

  similarity between the counterfeit marks and Lamborghini’s trademarks that gives rise to an

  undesired association between the marks. And fourth, the association between Garcia’s counterfeit

  marks and Lamborghini’s trademarks is likely to harm the reputation of Lamborghini’s marks.

  Accordingly, the entry of default judgment against Garcia on Count IV, trademark dilution, is

  appropriate on this record.

         With respect to Counts I, III, and IV, plaintiffs request monetary damages and injunctive

                                                  25
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 26 of 29 PageID# 2185



  relief. When a defendant uses a counterfeit mark under the Lanham Act, the trademark owner may

  elect to recover an award of statutory damages. See 15 U.S.C. § 1117(c). Section 1117(c) provides

  that “if the court finds that the use of the counterfeit mark is willful” the maximum award of

  statutory damages is $2,000,000 “per counterfeit mark per type of goods or services sold, offered

  for sale or distributed.” Id. Here, it is abundantly clear that Garcia willfully used counterfeit

  versions of plaintiffs’ trademarks to sell counterfeit products in the United States. Plaintiffs have

  requested statutory damages for each type of counterfeit goods that plaintiffs’ investigator

  purchased in the United States via defendants’ website, www.lamborghinigrupo.com. Plaintiffs

  attached to the FAC copies of purchase receipts for (1) cigars and cigar boxes, (2) t-shirts, and (3)

  flags that displayed counterfeit Lamborghini marks.70 Accordingly, because Garcia willfully used

  counterfeit versions of plaintiffs’ trademarks to sell three different types of goods in the United

  States, a $6,000,000 award of statutory damages, the maximum amount of statutory damages

  available pursuant to 15 U.S.C. § 1117(c), is the appropriate remedy here.

          Plaintiffs also seek a permanent injunction that prohibits Garcia from (1) advertising,

  marketing, and selling unauthorized and unlicensed counterfeit products that infringe on

  Lamborghini’s federally-registered trademarks and (2) using Lamborghini’s federally-registered

  trademarks. The Lanham Act provides that a court may grant permanent injunctive relief to prevent

  the infringement of trademarks. See 15 U.S.C. § 1116(a). To obtain a permanent injunction in the

  Fourth Circuit, a plaintiff must show:

          (1) that it has suffered an irreparable injury;
          (2) that remedies available at law, such as monetary damages, are inadequate to compensate
          for that injury;
          (3) that, considering the balance of hardships between the plaintiff and defendant, a remedy


  70
     See Dkt. 182-6 (receipt and shipping label for purchase of counterfeit Lamborghini-branded cigars and t-shirts
  shipped to Virginia); Dkt. 182-7 (receipt, packing slip, and photos of counterfeit Lamborghini-branded cigars and
  flag shipped to Florida).

                                                          26
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 27 of 29 PageID# 2186



         in equity is warranted; and
         (4) that the public interest would not be disserved by a permanent injunction.

  Christopher Phelps & Assocs., LLC v. Galloway, 492 F.3d 532, 543 (4th Cir. 2007) (quoting eBay

  Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)).

         Here, a permanent injunction against Garcia is appropriate because all four elements are

  satisfied. As the Magistrate Judge’s Report appropriately found, plaintiffs suffered, and continue

  to suffer, irreparable injury because of Garcia’s willful infringement of plaintiffs’ trademarks. See

  Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 939 (4th Cir. 1995) (citation

  omitted) (“[W]e recognize that irreparable injury regularly follows from trademark

  infringement.”). Second, other available remedies at law are inadequate to compensate plaintiffs

  because other remedies do not prevent Garcia from continuing to sell counterfeit Lamborghini

  products. Third, Garcia would not face hardship from a permanent injunction because the

  permanent injunction would only require that Garcia follow clearly established trademark law and

  stop his infringing activity. Fourth, the public interest favors an injunction here because an

  injunction would protect the public from purchasing Garcia’s counterfeit, inferior products.

  Accordingly, a permanent injunction against Garcia is an appropriate remedy here for plaintiffs’

  claims in Counts I, III, and IV.

         Finally, plaintiffs seek declaratory relief in Counts V, VI, and VII of the FAC. When a

  federal district court has “a case of actual controversy within its jurisdiction,” the Declaratory

  Judgment Act allows the court to “declare the rights and other legal relations of any interested

  party.” 28 U.S.C. § 2201(a). Here, Lamborghini seeks three declarations of its rights: (1) that

  Garcia’s purported licensing agreements with Lamborghini are invalid (Count V), unenforceable

  (Count VI), and fraudulent (Count VII); (2) that Garcia has no rights from Lamborghini to license,




                                                   27
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 28 of 29 PageID# 2187



  manufacture, and sell Lamborghini-branded merchandise in the United States;71 and (3)

  Lamborghini has never conveyed a license or otherwise authorized Garcia to use Lamborghini

  trademarks in the United States by any agreement or otherwise. As noted in detail Part I supra and

  in the Magistrate Judge’s Report,72 Garcia and Lamborghini did not reach an agreement on the

  sales and licensing agreements that the parties discussed in 1995. Moreover, Braner has submitted

  a sworn affidavit that to the extent his signature is on any purported licensing agreement between

  Lamborghini and Garcia, it has been fraudulently affixed to the purported licensing agreement

  because he never signed the document. Accordingly, on this record, the purported licensing

  agreements attached to plaintiffs’ FAC are invalid, unenforceable, and fraudulent because

  plaintiffs never assented to the formation of a contract or licensing agreement with Garcia. Phillips

  v. Mazyck, 643 S.E.2d 172, 175 (Va. 2007) (“Until the parties have a distinct intention common to

  both and without doubt or difference, there is a lack of mutual assent, and therefore, no contract.”).

  Thus, plaintiffs are entitled to declaratory relief.

                                                   *        *         *

             For the reasons set forth above, Garcia’s objections are overruled, the Magistrate Judge’s

  Report is adopted in its entirety in accordance with this Opinion,73 and plaintiffs’ motion for default



  71
    Plaintiffs’ request also asks for a declaration that Garcia has no rights from Lamborghini to license, manufacture,
  and sell Lamborghini-branded merchandise anywhere in the world. Such a declaration is beyond the power of the
  Court, and therefore plaintiffs’ request will be denied in this respect.

  72
       See Report, Dkt. 209, at 11-14, 19-21.
  73
     This includes the Report’s denial of default judgment against Garcia with respect to Count II. Denial of default
  judgment with respect to Count II is appropriate because plaintiffs did not request transfer of the only domain name
  listed in the FAC in their motion for default judgment (lamborghinigrupo.com). Instead, plaintiffs requested the
  transfer of domain names not listed in the FAC in their motion for default judgment, a request that is inappropriate
  in a default judgment motion because proper notice has not been provided to the defendant. The Report’s
  recommendation with respect to Count II is not discussed in greater detail because Garcia does not object to the
  denial of default judgment against him on Count II. Accordingly, the Report’s findings and recommendations with
  respect to Count II are reviewed for clear error, and no clear error has been found. See Diamond v. Colonial Life &
  Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (in the absence of any objections to a magistrate’s report, the court

                                                            28
Case 1:18-cv-00062-TSE-TCB Document 211 Filed 05/21/20 Page 29 of 29 PageID# 2188




      judgment is granted in part and denied in part.

              An appropriate order will issue separately.

              The Clerk is directed to send a copy of this Opinion to all counsel of record and to Mr.

      Garcia via email atjoanforci@gmail.com pursuant to Mr. Garcia's request.


      Alexandria, Virginia
      May 21, 2020



                                                                      T. S. Ellis, lll




      "need not conduct a de novo review, but instead must 'only satisfy itself that there is no clear error on the face of the
      record in order to accept the recommendation."').

                                                                 29
